Action to recover damages for injuries sustained by plaintiff by reason of a fall upon an icy sidewalk. Judgment for plaintiff reversed on the law, with costs, and the complaint dismissed on the law, with costs. Findings of fact implicit in the verdict are disaffirmed. The case was presented to the jury on the theory, acquiesced in by the plaintiff, that the City would not be held responsible for the plaintiff’s fall unless it occurred more than forty-eight hours after the cessation of the snowfall. The weather bureau meteorological survey, introduced in evidence by the plaintiff herself, showed that more than forty-eight hours had not elapsed after the snow ceased to fall and before plaintiff fell. The prima facie correctness of the weather bureau’s reports was not overcome by any substantial evidence to the contrary. If, as contended by plaintiff, the weather reports are not to be regarded as evidence of general weather conditions, there is no credible testimony in the record upon which the jury could have concluded that a period of forty-eight hours had elapsed after the cessation of the snowfall and before she fell. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.